                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


ZOILA PEREZ,
    Plaintiff,


     v.                                             CIVIL ACTION NO.
                                                    18-10284-MBB


BROCKTON NEIGHBORHOOD
HEALTH CENTER, INC. and
LINDA GABRUK,
     Defendants.

                       MEMORANDUM AND ORDER RE:
           PLAINTIFF’S MOTIONS FOR REMAND TO COMMONWEALTH
               OF MASSACHUSETTS SUPERIOR COURT, ESSEX
                  COUNTY (DOCKET ENTRY ## 11, 33);
                      MOTION FOR LEAVE TO AMEND
                          (DOCKET ENTRY # 30)

                           January 9, 2019

BOWLER, U.S.M.J.

     Pending before this court are two motions to remand this

action to Massachusetts Superior Court (Essex County) (“state

court”).   (Docket Entry ## 11, 33).   After plaintiff Zoila Perez

(“plaintiff”) filed the first motion, she filed a motion to amend

the complaint to eliminate the only federal claim (Docket Entry #

30) as well as a motion to dismiss the federal claim (Docket

Entry # 35).   Defendants Brockton Neighborhood Health Center,

Inc. (“BNHC”) and Linda Gabruk (“Gabruk”), who timely removed

this action from state court based on federal question

jurisdiction, see 28 U.S.C. §§ 1331, 1441(c), 1446(b), oppose the

foregoing motions.    (Docket Entry ## 12, 38).
                         PROCEDURAL BACKGROUND

        On December 21, 2017, plaintiff, an Hispanic female, filed

this constructive termination, workplace discrimination, and

retaliation action against her former employer, BNHC, and Gabruk,

BNHC’s chief executive officer, in state court.     The original

complaint sets out 11 causes of action.     Count XI presents the

only federal claim, namely, a retaliation claim under the Family

Medical Leave Act, 29 U.S.C. §§ 2601-2654 (“FMLA”).

        Defendants removed this action to federal court in February

2018.    On March 12, 2018, plaintiff filed the first motion to

remand on the basis that the FMLA claim “is intertwined with the

predominant state law claims” and therefore “mandates remand to

state court.”    (Docket Entry # 16).   The motion did not include a

certification that plaintiff’s counsel conferred with opposing

counsel before filing the motion.      See LR. 7.1(a)(2).   Defendants

oppose the motion to remand and, based on the alleged non-

compliance with LR. 7.1, request sanctions in the form of

“reasonable costs and attorney’s fees incurred in opposing

Plaintiff’s baseless motion.”    (Docket Entry # 12).   Defendants

argue that removal was proper because the face of the original

complaint presents a federal question in light of the FMLA claim

in Count XI.    (Docket Entry # 12).    On April 26, 2018, this court

held a hearing and took the first motion to remand (Docket Entry

# 11) under advisement.


                                   2
       On May 9, 2018, plaintiff filed the motion for leave to

amend the complaint to eliminate the FMLA claim.      (Docket Entry #

30).       On the same day, she separately filed the motion to dismiss

the FMLA claim and the second motion to remand the case back to

state court.      (Docket Entry ## 33, 35).   In seeking a remand,

plaintiff contends that even assuming supplemental jurisdiction

exists over the state-law claims, this court should exercise its

discretion to remand the case to state court in the interest of

efficiency and comity.      (Docket Entry # 33).

                            FACTUAL BACKGROUND1

       The facts are relatively straight forward.     Plaintiff began

her employment at BNHC in January 2013 as a limited licensed

dentist.      (Docket Entry # 1-4, ¶ 13).   The FMLA claim involves

plaintiff’s November 2014 request for vacation time to take care

of her sick mother in the Dominican Republic.      (Docket Entry # 1-

4, ¶¶ 23, 24, 30).      Gabruk insisted that plaintiff “charge[] that

time to FMLA” time even though BNHC and Gabruk (“defendants”)

previously “allowed several of its employees to utilize their

vacation time to take care of an ailing family member.”      (Docket

Entry # 1-4, ¶ 25).      Defendants then used plaintiff’s FMLA leave

as an “adverse factor” in a March 2015 performance evaluation and

“as a reason to deny her annual raise.”       (Docket Entry # 1-4, ¶¶



       1
        The factual background sets out the facts in the original
complaint rather than the proposed amended complaint.

                                     3
26, 167).    They also retaliated against “[p]laintiff for

exercising her rights under the [FMLA].”    (Docket Entry # 1-4, ¶

168).

        That said, other events in the complaint overshadow the

foregoing basis for the FMLA claim.    Before plaintiff left for

the Dominican Republic to take care of her mother in December

2014, she applied to the Commonwealth of Massachusetts Board of

Registration in Dentistry for a re-certification of her license.

She did not, however, submit a re-credentialing application to

BNHC in time for BNHC’s board of directors to vote on the

application at a December 27, 2014 meeting.    (Docket Entry # 1-4,

¶¶ 27, 30-34).    As a result, Gabruk refused to allow plaintiff to

return to work from January 8 to February 2, 2015 on the basis

that BNHC does not allow BNHC providers to work with expired BNHC

credentials.    (Docket Entry # 1-4, ¶¶ 40-41).   BNHC nevertheless

allowed other providers to work with expired credentials,

according to the complaint.    (Docket Entry # 1-4, ¶¶ 42-47, 54,

55).

        Plaintiff’s first performance review in January 2014 “showed

that [she] exceeded expectations in several areas.”    (Docket

Entry # 1-4, ¶ 21).    Her second performance evaluation on March

3, 2015 showed a negative trend with an “unsatisfactory”




                                   4
attendance record,2 “unsatisfactory” organization skills, and

“adequate” ratings in all other categories.   (Docket Entry # 1-4,

Ex. 1).   During a March 3, 2015 performance evaluation meeting,

Gabruk purportedly unfairly criticized plaintiff for the poor

quality of her work and lack of productivity.      (Docket Entry # 1-

4, ¶¶ 57-65).    Thereafter, Gabruk gave plaintiff a verbal warning

for unprofessional conduct and made a “string of other false

accusations.”    (Docket Entry # 1-4, ¶¶ 73-75).

     After an April 2015 meeting with Gabruk as well as

plaintiff’s Direct Supervisor, plaintiff complained to BNHC’s

Human Resources Director about alleged “unequal and disparate

treatment . . ., the hostile work environment . . . and Gabruk’s

racial bias.”3   (Docket Entry # 1-4, ¶¶ 70, 76).    In late April

2015, plaintiff filed a complaint with the Massachusetts

Commission Against Discrimination (“MCAD”).   Thereafter,

defendants engaged in “several acts of retaliation and further

discrimination” which had little, if anything, to do with the

prior FMLA leave.   (Docket Entry # 1-4, ¶¶ 86, 96-105).    These




     2
        The evaluation includes an explanation that in 2014
plaintiff “was late 118 days” and “left early 84 days.” (Docket
Entry # 1-4, Ex. 1).
     3
        The report to the Human Resources Director does not
mention FMLA-associated retaliation of the denial of the annual
raise based on the FMLA leave.

                                  5
include a demotion from dentist to hygienist,4 a schedule change,

taking away one of plaintiff’s “two operatories,” and additional

false accusations disparaging plaintiff’s work.      (Docket Entry #

1-4, ¶¶ 97-99, 102-105).    The alleged hostile work environment,

retaliation, and discrimination purportedly led to plaintiff’s

resignation in the fall of 2015.       (Docket Entry # 1-4, ¶¶ 112,

114).

        The complaint includes ten causes of action or claims under

state law.    Counts I, VI, VII, and X allege race, color, and

ethnicity discrimination in violation of Massachusetts General

Laws chapter 151B, sections 4(1), 4(4A), and 4(5).      State common

law claims consist of negligent and intentional infliction of

emotional distress, wrongful termination, and breach of the

covenant of good faith and fair dealing in counts III, IV, V,

VIII, and IX.    Count II raises a workplace retaliation claim

under Massachusetts General Laws chapter 149 (“chapter 149”),

section 185, and presents the most analogous state-law claim to

the FMLA retaliation claim.    (Docket Entry # 1-4).    Except for

the final paragraphs setting out the FMLA claim (Docket Entry #

1-4, ¶¶ 165-169), the proposed amended complaint tracks the

language of the original complaint and includes the same state-


        4
        The timing of the demotion is not entirely clear. The
complaint simply states it was “later,” i.e., presumably later
than the complaints to the Human Resources Director and the MCAD
set out in previous paragraphs in the complaint. (Docket Entry #
1-4, ¶¶ 86, 105).

                                   6
law causes of action in ten separate counts (Docket Entry # 32).



                            DISCUSSION

A.   The Initial Removal

      A defendant may remove a case filed in state court when the

federal court has original jurisdiction over the matter.    28

U.S.C. § 1441(a).   Federal question jurisdiction exists in “civil

actions arising under the Constitution, laws or treaties of the

United States.”   28 U.S.C. § 1331 (“section 1331”).   As the

proponents of federal question jurisdiction, defendants have the

burden of showing it is proper.   Barrett v. Lombardi, 239 F.3d

23, 30 (1st Cir. 2001).

      “‘Ordinarily, determining whether a particular case arises

under federal law turns on the “well-pleaded complaint” rule.’”

Coon-Retelle v. Verizon New England Inc., Civil Action No.

16-11530-DJC, 2017 WL 1234115, at *3 (D. Mass. Mar. 10, 2017)

(quoting Aetna Health Inc. v. Davila, 542 U.S. 200, 207 (2004)).

In particular, a “plaintiff’s well-pleaded complaint must

exhibit, within its four corners, either an explicit federal

cause of action or a state-law cause of action that contains an

embedded question of federal law that is both substantial and

disputed.”   Rhode Island Fishermen’s Alliance, Inc. v. Rhode

Island Dep’t of Environmental Management, 585 F.3d 42, 48 (1st

Cir. 2009) (“Fishermen’s Alliance”).     The claims in the state


                                  7
court complaint as they existed at the time of removal govern the

determination.   Lawless v. Steward Health Care System, LLC, 894

F.3d 9, 17 (1st Cir. 2018).

      Here, the complaint filed in state court contains “an

explicit federal cause of action” under the FMLA.    Fishermen’s

Alliance, 585 F.3d at 48.     Plaintiff’s post-removal

characterization of the FMLA claim as intertwined with the

chapter 149 retaliation claim (Docket Entry # 16) does not alter

the face of the complaint, which explicitly pleads the FMLA claim

in Count XI.   See Ching v. Mitre Corp., 921 F.2d 11, 13 (1st Cir.

1990) (“[i]t is immaterial that, in retrospect, appellant views

his ADEA claim as surplus”) (“Ching”).     Plaintiff’s argument that

the embedded federal question branch of federal question

jurisdiction under Grable & Sons Metal Products v. Darue

Engineering & Manufacturing, 545 U.S. 308, 313-314 (2005)

(“Grable”), does not apply is immaterial where, as here, federal

question jurisdiction exists under the more familiar category of

direct federal questions.   See Fishermen’s Alliance, 585 F.3d at

48 (describing the two independent and separate categories to

establish federal question jurisdiction).    Removal was proper.

B.   Amendment and Remand

      With federal question jurisdiction over the FMLA claim,

supplemental jurisdiction under 28 U.S.C. § 1367(a) (“section

1367”) exists over all state-law causes of action that “derive


                                   8
from a common nucleus of operative fact or are such that they

would ordinarily be expected to be tried in one judicial

proceeding.”   Allstate Interiors & Exteriors, Inc. v. Stonestreet

Const., LLC, 730 F.3d 67, 72 (1st Cir. 2013) (internal quotation

marks, citations, and brackets omitted).    The federal claim

derives from the forced use of FMLA leave followed by Gabruk’s

use of that leave as a negative factor in the March 2015

evaluation and BNHC’s use of the leave as a reason to deny

plaintiff the annual raise.    (Docket Entry # 1-4, ¶¶ 23-26).   The

latter conduct in denying the annual raise presumably implicates

the alleged retaliation against plaintiff for exercising her FMLA

rights.5   (Docket Entry # 1-4, ¶ 168).   The state-law claims

derive from plaintiff’s employment at BNHC, her relationship and

interactions with Gabruk during that employment, plaintiff’s

complaints to BNHC’s Human Resources Director and the MCAD,

various purportedly false accusations, and the circumstances

surrounding her resignation.   The commonality of these facts is

such that a single judicial proceeding would be expected.    Hence,

this court has federal question jurisdiction over the FMLA claim

and supplemental jurisdiction over all of the state-law claims in

the complaint.



     5
        The complaint does not precisely identify which facts
constitute retaliation specific to the FMLA leave and the other
forms of retaliation in the complaint are not expressly tied to
FMLA leave.

                                  9
     Next, plaintiff seeks to amend the complaint to omit the

FMLA claim by eliminating the paragraphs in Count XI and the

count itself.   (Docket Entry # 30).   The proposed amended

complaint retains the allegations that Gabruk “used [plaintiff’s]

utilization of the FMLA as a negative and adverse factor in” the

March 2015 evaluation and that BNHC used the “FMLA leave as a

reason to deny [plaintiff’s] annual raise.”   (Docket Entry # 32,

¶ 26).   Defendants oppose amendment on the basis of undue

prejudice and undue delay.   (Docket Entry # 38).   They identify

the delay as caused by plaintiff filing the first and second

motions for a remand and by not conferring with defendants in

accordance with LR. 7.1.   (Docket Entry # 38).   Citing Ching, 921

F.2d at 13, defendants further maintain that plaintiff cannot

amend the complaint “to remove a federal law claim solely to

defeat federal jurisdiction.”   (Docket Entry # 38).

     “[U]ndue delay and undue prejudice” undeniably “provide a

basis to deny an amendment.”    Dean v. Champion Exposition

Services, Inc., Civil Action No. 11-11939-PBS, 2013 WL 1992234,

at *6 (D. Mass. May 10, 2013) (citing Palmer v. Champion

Mortgage, 465 F.3d 24, 20 (1st Cir. 2006)).    Furthermore,

“[a]ppreciable delay alone, in the absence of good reason for it,

is enough to justify denying a motion for leave to amend.”

Calderón–Serra v. Wilmington Trust Co., 715 F.3d 14, 20 (1st Cir.

2013); see Steir v. Girl Scouts of the USA, 383 F.3d 7, 12 (1st


                                 10
Cir. 2004) (“protracted delay, with its attendant burdens on the

opponent and the court, is itself a sufficient reason for” court

to deny amendment).   Far from any undue or any protracted delay,

the delay caused by plaintiff seeking to remand this action or by

not complying with LR. 7.1 is minimal.   Acosta-Mestre v. Hilton

Int’l of Puerto Rico, Inc., 156 F.3d 49, 52 (1st Cir. 1998)

(“‘undue delay’ in seeking the amendment may be a sufficient

basis for denying leave to amend” and citing cases affirming

denials of amendment after 14 and 17 month delays).    Contrary to

defendants’ argument, the additional attorney’s fees and costs

associated with this minimal delay are not sufficiently

prejudicial to warrant denying the motion to amend, which

plaintiff filed relatively early in this litigation.   There is

also no indication of any delay in conducting discovery, which is

presently ongoing, inasmuch as this court adopted the parties’

joint schedule at the April 26, 2018 hearing.   (Docket Entry ##

25, 28).   The amendment does not entail re-opening discovery with

additional costs or a likely change of defendants’ trial tactics.

See Steir v. Girl Scouts of the USA, 383 F.3d at 12 (disfavoring

“motions to amend whose timing prejudices the opposing party by

‘requiring a re-opening of discovery with additional costs, a

significant postponement of the trial, and a likely major

alteration in trial tactics and strategy’”).    Although

plaintiff’s motive more than likely includes a desire to


                                11
accomplish a remand to state court, any additional delay caused

by such a remand is not significant enough to warrant denying the

amendment under the circumstances.

     Defendants’ reliance on Ching to argue that plaintiff cannot

“amend her complaint to remove a federal law claim solely to

defeat federal jurisdiction or controvert First Circuit

precedent” (Docket Entry # 38) overstates the import of the

decision.   See Commonwealth of Mass. v. V & M Management., Inc.,

929 F.2d 830, 834 (1st Cir. 1991) (“V & M”).    In affirming a

denial of the plaintiff’s motion to strike a federal claim after

removal, the First Circuit in Ching stated that, “An amendment to

a complaint after removal designed to eliminate the federal claim

will not defeat federal jurisdiction” and the district court’s

decision to remand the state-law claims is discretionary.     Ching,

921 F.2d at 13 (citations omitted).   Thus, an amendment to

eliminate the federal claim does not defeat federal jurisdiction

over the state-law claims because supplemental jurisdiction

exists over those claims.   See Lawless v. Steward Health Care

System, LLC, 894 F.3d at 19.    Rather, an elimination of the

anchoring federal claim “sets the stage for an exercise of the

court’s informed discretion.”   Roche v. John Hancock Mut. Life

Ins. Co., 81 F.3d 249, 256–57 (1st Cir. 1996); accord Lawless v.

Steward Health Care System, LLC, 894 F.3d at 19 (once

“supplemental jurisdiction has attached, the mere fact that the


                                 12
anchoring federal claim subsequently goes up in smoke does not,

without more, doom all pendent state-law claims”) (citations

omitted).

     Notably, the First Circuit decision in V & M rendered after

Ching rejects defendants’ interpretation of the Ching decision.

Commonwealth of Mass. v. V & M Management., Inc., 929 F.2d at

834-835.    The defendants in V & M:

     contend[ed] that “[t]he granting of the Motion to Amend for
     the purpose of permitting the Plaintiff to return to the
     State court is squarely prohibited by the controlling law of
     this Circuit,” citing this court’s opinion in Ching v. Mitre
     Corp., 921 F.2d 11 (1st Cir. 1990). Defendants’
     interpretation of the Ching decision is erroneous.

     Defendants seek to transmogrify this statement of law into
     an absolute bar to an amendment which seeks to drop a
     federal claim from a complaint. But that attempt distorts
     not only this statement of law but the holding in the Ching
     decision itself. In Ching, we were addressing the existence
     of federal jurisdiction at the time of removal and events
     after removal, such as striking of the federal claim which
     supported removal, are simply immaterial to that question.
     Once a case is properly removed, a district court has
     jurisdiction over the entire case, whether or not the basis
     for removal, i.e., the federal claim, thereafter remains.
     Although the district court has jurisdiction to rule on the
     remaining state claims, even after the dismissal or
     withdrawal of all federal claims, it need not exercise that
     jurisdiction. As we said in Ching, “[i]t was discretionary
     with the district court whether to remand the state claims.”
     Id. As it was discretionary with the district court in
     Ching to deny remand and rule that all of Ching’s claims
     were barred by relevant statutes of limitations, so too it
     was discretionary with the district court, in the instant
     case, to grant remand of the state claims.

Commonwealth of Mass. v. V & M Management., Inc., 929 F.2d at

834-835.

     Accordingly, the proposed amendment is permissible under V &

                                 13
M and will not result in either undue delay or undue prejudice.

As such, it is appropriate.

     Ordinarily, the resulting absence of the anchoring federal

claim leads to an inquiry regarding whether to retain

supplemental jurisdiction over the state-law claims.    See

Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988).

Defendants, however, argue that “[u]nder the substantial federal

question doctrine,” federal question jurisdiction still exists.

(Docket Entry # 38) (discussing Grable, 545 U.S. 308, 313-314

(2005)).   Separately, defendants maintain this court should

exercise its discretionary power to retain jurisdiction over the

supplemental state-law claims.   (Docket Entry # 38).

     As noted previously, federal question jurisdiction may arise

when “a state-law cause of action . . . contains an embedded

question of federal law that is both substantial and disputed.”

Fishermen’s Alliance, 585 F.3d at 48.   This category of federal

question jurisdiction is rare.   See id.; Gilmore v. Weatherford,

694 F.3d 1160, 1171 (10th Cir. 2012) (“[t]he ‘substantial

question’ branch of federal question jurisdiction is exceedingly

narrow”); Byrne v. Wood, Herron & Evans, LLP, 676 F.3d 1024, 1033

(Fed. Cir. 2012) (“even where state law claims involve federal

law questions over which federal courts have exclusive

jurisdiction . . . or more garden-variety federal issues” such as

Title VII, “courts consistently” reject federal question


                                 14
jurisdiction).    Where, as here, the now-operative amended

complaint contains only state-law causes of action, federal

question jurisdiction exists if a state-law “cause of action

‘necessarily raise[s] a stated federal issue, actually disputed

and substantial, which a federal forum may entertain without

disturbing any congressionally approved balance of federal and

state judicial responsibilities.’”     Fishermen’s Alliance, 585

F.3d at 48 (quoting Grable, 545 U.S. at 314).     More succinctly,

federal question jurisdiction over a state law claim exists “if a

federal issue is:    (1) necessarily raised, (2) actually disputed,

(3) substantial, and (4) capable of resolution in federal court

without disrupting the federal-state balance approved by

Congress.”    Gunn v. Minton, 568 U.S. 251, 258 (2013).   The

chapter 149 retaliation claim presents “the most promising

candidate for federal jurisdiction” and therefore provides the

basis for the analysis.    See Fishermen’s Alliance, 585 F.3d at 49

(examining the state-law claim with the “most promising” basis

for federal jurisdiction).

        First, federal question jurisdiction is not consistent with

the “‘congressionally approved balance of federal and state

judicial responsibilities.’”    Id. (quoting Grable, 545 U.S. at

314).    If every chapter 149 retaliation claim based on a

plaintiff’s use of FMLA leave were subject to Grable’s

substantial question of federal law category, then every state


                                  15
employment retaliation case brought under chapter 149 involving

an employee’s use of FMLA leave would be subject to removal.     See

Garrett v. S. Newspapers, Inc., No. CV H-18-2578, 2018 WL

4352914, at *1 (S.D. Tex. Sept. 12, 2018) (if every workplace

discrimination claim under Texas Commission on Human Rights Act

gave rise to “substantial question of federal law, then every

state employment discrimination case brought under the TCHRA

could be properly removed to federal court”).   Such a result

displaces the federal and state judicial balance.

     Second, the federal issue that defendants used the FMLA

leave as a negative and adverse factor and/or engaged in

retaliation based on plaintiff’s exercise of her FMLA rights does

not implicate a “substantial” federal issue.    See Dube v. LDRV

Holdings Corp., No. 8:15-CV-1187-T-30 AEP, 2015 WL 3915658, at *3

(M.D. Fla. June 25, 2015) (state employment discrimination and

retaliation claim under Florida Civil Rights Act “does not

implicate significant federal issues”).   “‘[I]t is not enough

that the federal issue be significant to the particular parties

in the immediate suit; that will always be true when the state

claim “necessarily raise[s]” a disputed federal issue, as Grable

separately requires.’”   Gunn, 568 U.S. at 260 (emphasis added);

see Abella v. Seven Seven Corp. Grp., No. CIV. 2:13-05263 WJM,

2014 WL 220570, at *3 (D.N.J. Jan. 21, 2014) (“‘Grable provides

federal jurisdiction where disputes center around the meaning—as


                                16
opposed to the application—of federal law’”) (citation omitted).

Rather, a federal element in a “state law claim ‘qualifies as

“substantial”’” when its resolution is not only “dispositive of

the case, but would be controlling in other cases.”    Vitellaro v.

Mayor & Twp. Council of Twp. of Hanover, No. CIV. A. 09-3310 WJM,

2009 WL 5204771, at *2 (D.N.J. Dec. 23, 2009) (state

discrimination claims under state constitution did not fall under

Grable’s category of federal question jurisdiction); see Empire

Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 700–701

(2006) (in contrast to Grable’s “nearly ‘pure issue of law’”

which “‘would govern numerous tax sale cases,’” plaintiff’s claim

“is fact-bound and situation-specific”).   Plaintiff’s use of FMLA

leave and the nature of defendants’ retaliation, if any, for

plaintiff’s exercise of her FMLA rights are fact-bound

determinations and, to the extent they implicate federal issues,

are not likely to impact other cases.

       Third, the federal FMLA-related retaliation with the denial

of plaintiff’s annual raise is one of several ways in which

defendants purportedly retaliated against plaintiff under chapter

149.   Another method of retaliation and adverse action includes

the demotion from a dentist to a hygienist along with the removal

of an “operatory.”   Where, as here, the state law claim “provides

an alternative ground for recovery, the federal issue is not

‘necessarily raised.’”   PlainsCapital Bank v. Rogers, 715 F.


                                 17
App’x 325, 329-332 (5th Cir. 2017) (collecting authority)

(unpublished); Nevada v. Bank of Am. Corp., 672 F.3d 661, 675

(9th Cir. 2012) (when “claim can be supported by alternative and

independent theories—one of which is a state law theory and one

of which is a federal law theory—federal question jurisdiction

does not attach because federal law is not a necessary element of

the claim”).   In other words, the success of the chapter 149

claim does not depend on giving effect to the FMLA-based

retaliation.   See generally Merrill Lynch, Pierce, Fenner & Smith

Inc. v. Manning, 136 S. Ct. 1562, 1570 & n.4 (2016) (state law

“claim’s very success depends on giving effect to a federal

requirement”).   Accordingly, the chapter 149 claim does not

necessarily raise a federal FMLA retaliation issue.    In sum, the

amended complaint and the chapter 149 claim do not fall within

Grable’s limited reach.

     The issue therefore reduces to whether retaining

jurisdiction over the state law claims is appropriate under

section 1367(c)(3).   Plaintiff argues that a remand will promote

values of efficiency and comity.     (Docket Entry # 33).

Defendants contend this court should retain supplemental

jurisdiction over the state-law claims.    (Docket Entry # 38).

     “[I]n the usual case in which all federal-law claims are

eliminated before trial, the balance of factors to be considered

under the pendent jurisdiction doctrine—judicial economy,


                                18
convenience, fairness, and comity—will point toward declining to

exercise jurisdiction over the remaining state-law claims.”

Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988).

It is “an abuse of discretion for a district court to retain

jurisdiction over the remaining pendent state-law claims unless

doing so would serve ‘the interests of fairness, judicial

economy, convenience, and comity.’”   Wilbur v. Curtis, 872 F.3d

15, 23 (1st Cir. 2017).   This court also has the “discretion to

remand to state court a removed case involving pendent claims

upon a proper determination that retaining jurisdiction over the

case would be inappropriate.”   Carnegie-Mellon, 484 U.S. at 357

(emphasis added).

     Turning to the task and although discovery is ongoing, there

is no trial date or pending dispositive motions.   See Smith v.

Town of W. Bridgewater, Civil Action No. 16-11714-FDS, 2018 WL

3370624, at *8 (D. Mass. July 10, 2018) (remanding state law

claims even though “case is not in early stages” with fact

discovery closed and dispositive motions filed).   Plaintiff also

sought a remand at the outset of discovery.   Although “there may

be some delay associated with the remand, . . . there will be

little duplication of effort” insofar as the parties can use the

existing discovery and initial disclosures in the state court

proceeding.   See id.; Esty v. Town of Haverhill, No. 17-CV-59-AJ,

2018 WL 2871862, at *14 (D.N.H. June 8, 2018) (allowing remand


                                19
while noting that “parties have already fully briefed and argued

the summary judgment issues here and should be ready to do the

same in state court”).    These and other interests including

comity in light of the state court’s interest “in deciding the

substantive state-law issues,” Smith, 2018 WL 3370624, at *8,

support a remand.

                              CONCLUSION

     In accordance with the foregoing discussion, the motion for

leave to amend (Docket Entry # 30) is ALLOWED and this case is

REMANDED to Massachusetts Superior Court (Essex County) under

section 1367(c).    The second motion to remand (Docket Entry # 33)

is ALLOWED to this extent.    The first motion to remand (Docket

Entry # 11) is MOOT.     In the interest of judicial economy and

expediency, the request for sanctions (Docket Entry # 12, pp. 6-

7) is DENIED without prejudice to be renewed before the state

court.



                                  /s/ Marianne B. Bowler
                              MARIANNE B. BOWLER
                              United States Magistrate Judge




                                  20
